[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                                              U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              APRIL 13, 2011
                            No. 10-14385                       JOHN LEY
                                                                CLERK
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:10-cr-00001-WTM-GRS

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER ALLEN WILLIAMS,

                                                        Defendant-Appellant.
                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     _________________________

                             (April 13, 2011)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Christopher Allen Williams appeals his two concurrent 48-month sentences

after a jury found him guilty of aiding and abetting Mario Weston to commit two

bank robberies, in violation of 18 U.S.C. § 2113(a). At trial, Williams testified

that, although he drove Weston to the banks, he did not know that Weston

intended to, or in fact did, rob the banks until a dye pack exploded in the car as

they were about to drive away from the second bank. On appeal, Williams argues

that the district court erred by imposing a two-level obstruction-of-justice

enhancement pursuant to U.S.S.G. § 3C1.1 for committing perjury at his trial.

      “We review for clear error the district court’s factual findings necessary for

an obstruction of justice enhancement based on perjury and accord great deference

to the district court’s credibility determinations.” United States v. Singh, 291 F.3d

756, 763 (11th Cir. 2002) (citation, ellipsis, and alteration omitted).

      Section “3C1.1 provides for a two level enhancement for defendants who

willfully obstruct or impede, or attempt to obstruct or impede, the administration

of justice during the course of the investigation, prosecution, or sentencing of the

instant offense of conviction.” Id. at 762–63 (citation, ellipsis, and alterations

omitted); see U.S.S.G. § 3C1.1. The commentary to § 3C1.1 makes clear that the

enhancement applies when the defendant commits perjury during his trial.

U.S.S.G. § 3C1.1, comment. (n.4(b)). In order for a court to find that a defendant


                                           2
perjured himself: “(1) the testimony must be under oath or affirmation; (2) the

testimony must be false; (3) the testimony must be material; and (4) the testimony

must be given with the willful intent to provide false testimony and not as a result

of a mistake, confusion, or faulty memory.” Singh, 291 F.3d at 763 n.4.

      In this case, the district court found that Williams committed perjury by

deliberately providing untruthful testimony at his trial in an attempt to avoid guilt.

Contrary to Williams’s argument, the district court did not make this finding

merely because the jury returned a guilty verdict after he testified in his own

defense. Rather, the court independently found that his testimony was not truthful,

emphasizing that: Williams had a prior association with Weston, who had recently

been released from prison; when Weston entered the banks, Williams parked in a

manner that concealed his car and allowed for a speedy escape; Williams did not

stop driving when the dye pack exploded; and Williams was not a naive person in

light of his college education and service in the Marine Corps. We further point

out that a special agent with the Federal Bureau of Investigation testified at trial

that Williams admitted knowing Weston’s true purpose and acting as Weston’s

driver after the first incident. In sum, the district court did not clearly err in

finding that Williams committed perjury, and we therefore affirm the court’s

two-level enhancement and Williams’s sentences.

      AFFIRMED.
                                            3